Title: To James Madison from James Leander Cathcart, 21 March 1801
From: Cathcart, James Leander
To: Madison, James


					
						No. 5
						Sir
						Tripoli in Barbary March  21t  1801.
					
					Enclosed are my accts. of disbursments & acct. curt. and likewise a quintuple of Mr. Leon Farfara’s acct. for cash & bills paid in lieu of the stores stipulated by the treaty between the United States and this Regency & likewise for the Brig Sophia promised to the Bashaw by Captn. OBrien when said treaty was concluded,  The contingent expencis ammounted to 1500 dollars, the whole sum paid by me in cash & bills being 19,500 dollars  Mr. Farfara’s acct. curt. & my acct. of disbursments No. 1 were forwarded in due season.  I was induced to detain No. 2 & No. 3 in hopes of recovering the purchase of the cloth before I made out my acct. curt. which you will be convinced by my last dispatches is now irrecoverably lost.  The cloth in question was sent to me from Tunis for which I was to give bills upon the United States, in order that I might have some cash for my support, for notwithstanding the good policy of my keeping seemingly upon good terms with Farfara and the implicit faith Mr. OBrien places in him, he is one of the most incorrigible villains I ever was acquainted with & loses no opportunity of imposeing upon every person that is necessitated to have recourse to his assistance in pecuniary matters.  He says or at least acts as if obliged to do it in his own defence.  The Bashaw & government imposes upon the tribes & they in return impose upon the Christian Consuls.  Lately I have discover’d that our National drogoman is in the pay of said Farfara no doubt by the Bashaws Orders in order to be made acquainted with my private concerns, which I am not sorry for as I have always made it a point never to say anything before any of them but what I wish to be made publick.  I have been reduced very often to the humiliating necessity of borrowing cash for my cullinary purposes from my servants & have frequently waited a week before I could procure from said Farfara 100 Yuolignes equal to 33 1/3 dollars in order that I might be obliged to purchase my necessarys from him at treble their value.  To such necessity have I been reduced that before the arrival of the Thetis last December I was obliged to borrow five piasters from my drogoman to pay my wash woman.  I have since adopted plans by which I am supplied for the present, independent of the Sanhedrim; but it is absolutely necessary for the Consul of the United States at Tripoli to have a credit of about two thousand dollars annually lodged for him at Leghorn where bills can often be drawn upon independent entirely of the tribes and I am certain that the President by no means intends that the Agent of the United States at Tripoli should depend upon the insidious smiles and caprice of a pusillanimous perfidious Jew or any of his fraternity for the common necessarys of life.  The small expences charged in my acct. are impositions which the Consuls of every nation at Peace with this Regency puts up with & many of them to a much greater extent than I have or ever will; exclusive of which the Bashaws family who are numerous, poor, proud & mean to excess, are continually troubling the Consuls for trifles which cannot be charged in an acct., such as medicines vinegar tea coffee sugar wine spirits & spices, plates glasses coffee cups knives &ca. which nevertheless ammounts to something considerable annually.  Last year the Bashaw sent a Maraboot or Mahometan Santon to me with an order to give him a fine pig, as he had heard that to split it open alive & to place it on the place affected was an infallible cure for the cancer.  The old ideot tried the experiment upon his Son who was afflicted with that disorder.  Nevertheless, He died in a few months after; not long afterwards his Excellency sent for the sow his mother as several of his horses were sick & he had been inform’d that the smell of swines excrement was very grateful to them & was an excellent antidote administerd with their provender to prevent the spreading of the distemper.  This remedy had no better success than the former, & the animal had her brains knock’d out & was devour’d by the poor Christian Slaves, and much good may do them; I mention the above merely to inform you of the absurdity of these peoples ideas & could enumerate many examples of a similar nature did I think it would merit your attention.
					At Christmas & Easter it is customary to give the slaves something  The ammount is left at the discretion of the Consul; The Priests or missionarys are likewise maintain’d by donations from the Consuls & christian inhabitants.
					The rent of the Consular house unto the Month of May 1804 I have paid in advance, in order that the owner may not raise it, as the Bashaw is so systematic in placeing this Regency upon the same footing that Algiers is, that he charges one hundred Algerine Sequins for the rent of all the Consular houses that belongs to him & I was affraid our landlord would follow his example.
					It is customary upon the circumcision or marriage of any of the Bashaws children for the Consuls to give presents to the ammount of from seven hundred to one thousand dollars.  Those that I gave some trifles excepted were saved from the Consular present that I brought with me from Algiers; the two hundred dollars which I gave Morad Raiz in addition to his Consular present was at the request of the Bashaw & the two hundred which I have given away since was in order to get intelligence of the Bashaws real intentions relative to us & to be inform’d of the purport of the Bashaws correspondence with Algiers in order that in some measure I might be enabled to counteract the views of our enemies.
					I have been at about 250 dollars expense upon the Consular house and would have finish’d it which will ammount to between six & seven hundred dollars was it not for the unsettled state of our affairs  What ever expense I may think immediately necessary I will charge in my next accompt.  You may depend Sir I shall use every œconomy that is decent; On my arrival here I took a small house in the Country which cost seventy five dollars per annum which I have not charged in my accompt as I do not know whether it will be allow’d under the article of house rent  You will please to inform me upon the subject.
					I have several times mentioned that the salarys of the Consuls at Tunis and Tripoli are inadequate to their bare subsistence  I have sunk above a thousand dollars since I have been here & every article of maintenance has increas’d considerably in value since my arrival.  I cannot imagine why an outfit has not been granted us as by law it is allow’d to all our Ministers & Charge des affairs & every other nation allows their Consuls a sum for their expences & establishment, as it is pretty well understood that the functions of a Consul in any of the Barbary States are political and not commercial.  They are in fact Ministers with the name of Consuls & I should imagine that whatever name may be given to an Office that the service render’d ought to be the criterion of its honors & emoluments.
					Enclosed is a duplicate of mine of the 13th. inst., since which I have not heard a syllable from the Bashaw nor do I expect untill he receives answers from the Dey of Algiers.  I have already forwarded my dispatches for the Department of State in triplicates & have nothing to add at present but to assure you that I am with sentiments of unfeign’d respect, Sir, Yr. very Obt. & most Hble. Servt.
					
						James Lear. Cathcart
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
